Citation Nr: 1716872	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Attorney Brian Bethune


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1968.  He also served in the Army National Guard from May 1973 to March 1990, with periods of active duty for training (ACDUTRA) during this time.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in September 2011, March 2014, April 2015, and June 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's tinnitus did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service or a period of ACDUTRA, and was not incurred within a year of active service.


CONCLUSION OF LAW

The criteria for service connection tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in August 2016 in conjunction with his claim.  Overall, the examiner provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the August 2016 VA examiner complied with the instructions in the June 2016 Board remand by considering the Veteran's treatment records, and the examiner was qualified to give an opinion related to a traumatic head injury.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as tinnitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran is seeking service connection for tinnitus.  He has asserted, including in a November 2006 statement, that the onset of tinnitus followed a June 1978 accident in which he was struck in the head by a tree limb while in a tank during ACDUTRA.  His personnel records show that his periods of ACDUTRA included June 2, 1978 through June 18, 1978.

The STRs show that on June 6, 1978 the Veteran was hospitalized after being knocked out of a tank by a tree branch.  He was diagnosed with an open wound (laceration) of the left eyelid and nose and a closed fracture of the nose.  The STRs do not show any complaints, treatment, or diagnoses related to tinnitus.  

At September 2007 private treatment the Veteran reported chronic ringing in his  ears following the 1978 tank accident.  He was diagnosed with tinnitus, NOS.  The Veteran had private treatment in October 2007 with an ear, nose, and throat physician for chronic tinnitus.   He reported that high-pitched tinnitus began years ago in both ears with sudden onset.  The physician's assessment was tinnitus, eustachian tube dysfunction, and he opined that the cause was probably noise trauma from military service.  

January 2008 VA urology treatment records indicate that the Veteran had had ringing in his ears since exposure to military rounds.  The Veteran reported recurrent tinnitus since the 1980s at a May 2010 VA audiology consultation.  At the March 2011 Board hearing, the Veteran testified that during a period of ACDUTRA he was riding in a tank when the hatch got hit by a branch and slammed down on his head and shoulders.  He further testified that the ringing in his ears began close then and had not existed before the accident.

The Veteran had a VA examination with an audiologist in June 2012.  He estimated that the onset of tinnitus was in the mid-1970s, said that it was so loud that he could not hear over it, and he noticed it more in quiet listening environments.  The Veteran reported recreational noise exposure from hunting, firearms, and lawn mowers, and said that he used hearing protection when hunting and using firearms but not when using lawnmowers.  The examiner opined that it was less likely than not that tinnitus was caused by or was a result of military noise exposure.  It was noted that the STRs from active duty did not show complaints of tinnitus.  Shifts in hearing loss were noted in the National Guard treatment records from 1973 to 1983.  However, it was noted that the National Guard is not full time and that there was "ample opportunity for noise exposure through recreational (hunting, gun use, power tools/lawn mowers) means" that could not be ruled out as significant contributing factors.  A nexus opinion regarding the June 1978 tank accident was not provided.  

The Veteran had a VA audiology examination in April 2013 at which he reported recurrent tinnitus that had its onset during military service.  The examiner diagnosed the Veteran with bilateral, constant tinnitus, and did not provide an opinion on etiology.  The claims file was not reviewed.

In October 2014 the Veteran underwent another VA examination with an audiologist at which he reported constant tinnitus that had its onset in the 1970s when he was knocked from a tank.  The examiner opined that tinnitus was less likely than not caused by or a result of active military noise exposure because hearing thresholds remained within normal limits at all frequencies and no significant thresholds were evidenced during active duty dates.  The claims file was reviewed and the examiner felt that recreational noise exposure could not be ruled out as a contributing factor since the National Guard is not full time.  Tinnitus could not be linked solely to noise exposure as a result of National Guard service without resorting to speculation.  Probative value cannot be given to this opinion because it is contradictorily concludes both that tinnitus is less likely as not related to in-service noise exposure and that an opinion cannot be reached without resorting to speculation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  ("[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); see also Stefl, 21 Vet. App. at 124.   The Veteran said that trauma caused the onset, and the examiner wrote that it was not within her scope of practice to opine on conditions incurred as a result of head trauma.

The Veteran had another VA examination in May 2015 at which he reported that his tinnitus began in the 1970s when he was at a firing range.  The examiner opined that tinnitus was less likely than not caused by or a result of acoustic trauma during military service and endorsed the reasoning and opinion from the October 2014 examination.  Probative value cannot be given to this opinion because of the contradictory nature of the October 2014 opinion, as discussed above.  The examiner continued that it was not within the scope of her practice to opine if tinnitus is related to trauma to the head.

In August 2016 the Veteran had a VA traumatic brain injury examination at which he reported being dazed, confused, and disoriented after the 1978 tank accident in which he was hit on the head.  The examiner, a physician, opined that tinnitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that the Veteran complained of dizziness following cranial trauma and/or military traumatic brain injury.  A labyrinthine concussion can result in transient auditory and vestibular symptoms without associated skull fracture.  Benign paroxysmal positional vertigo was the most common neuro-otologic problem following head trauma.  Many patients demonstrate a paroxysmal positional nystagmus (vertigo) with rapid changes in position.  Meniere syndrome should also be considered after cranial trauma when there is ipsilateral low-frequency hearing loss, tinnitus, and a sensation of fullness in the ear.  The examiner noted that a review of the pertinent records did not show evidence of the above mentioned conditions.  The Veteran's tinnitus was less likely related to the concussion he sustained in 1978.  Most tinnitus is due to a sensorineural hearing loss with resulting dysfunction within the auditory system.

Tinnitus requires specialized training for a determination as to diagnosis and causation, and therefore lay opinions on etiology do not constitute competent evidence.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology). 

The Board finds the August 2016 opinion from the VA examiner that it is less likely than not that that tinnitus is related to the in-service tank accident to be of probative value.  The examiner noted that the Veteran did not have diseases associated with head trauma that are also associated with tinnitus following the 1978 tank accident.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Probative value cannot be given to the October 2007 opinion from the private treating provider because no rationale was provided.  See id.  The June 2012 opinion that tinnitus is less likely as not related to in-service noise exposure is also probative.  See id.  There are no competent and probative opinions of record that tinnitus is related to service.  Service connection on a presumptive basis based on tinnitus being a chronic organic disease of the nervous system is not available based on the incident from National Guard service because the Veteran did not have 90 continuous days of active service when the accident occurred.  See 38 C.F.R. § 3.307(a).

Because the evidence preponderates against the claim of service connection for tinnitus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


